Patterson, J.:
The action was in ejectment to recover possession of certain property formerly a part of the bed of Bloomingdale road, between One Hundred and Third and One Hundred and Fourth streets, in the ■city of Hew York. The parties defendant in the action were Hannah Regina Rockwell, formerly Henderson, and Andrew Henderson. They had no record title to the premises, but were apparently the only persons in actual possession and occupation of the same. The action was brought in January, 1898; it was defended, but in September, 1900, the answer was withdrawn and a judgment in favor of the plaintiffs was entered on October 9,1900, awarding the possession of the premises to the plaintiff. On Hovember 12,1900, the sheriff of the city and county of Hew York, under process issued to him, put the plaintiffs in possession and removed therefrom small structures which had been put Upon such premises by McLeod, Eickhoff and John and Alexander Mitchell. These structures were sheds and small frame buildings, a few feet in height, some used for the storage of tools and all of them not exceeding in value $100. After their removal and after the plaintiffs were put in possession, Eickhoff and McLeod, the latter claiming in his own right and as assignee of Mitchell Brothers, moved the court to vacate the judgment, to allow them to come in as'parties defendant and for an order requiring them to be put back in possession, and to compel the plaintiffs to restore the premises to the condition in which they were before the removal of the structures by the plaintiffs or those acting for them. The motion was denied at the Special Term, the grounds for such denial being, as stated by the court, First, that neither of the moving parties was at the time of the commencement of this action in pqssession or occupation of the premises. Second, that they had no interest or title or right of possession on Hovember 12, 1900, when they were ejected. Third, that they were ejected' without- force or violence. Fourth, that they were mere intruders or squatters since the commencement of the action; that the plaintiffs have an absolute title to the premises in question; that the judgment obtained herein for the possession of the -premises was *268regular; vthat possession was properly taken thereunder, and that the moving parties have no title or right to possession or to be made parties-to this-action.
First. As to making the appellants parties to the action. So far as Eickhoff, and McLeod claiming in his own right are concerned, the motion to admit them as parties was properly denied. Neither of them had, according to their own showing, any actual possession at the time the action was commenced. Neither of them show any right, title or interest derived by grant, lease or otherwise from any person having title or the right to transfer possession to them. Eickhoff, indeed, claims under a lease from one Roberge, but the latter could transfer no right for he was only a tenant of adjoining premises. With respect, to the Mitchells, a state of facts exist which would present the subject in another aspect, if they were before the court claiming in their own right. It is asserted that they were in. possession of a part of the locus in quo for ten years, but they do not ask to be made parties, nor do they seek any relief. McLeod claims in their, right and states in an affidavit, “ that the said Mitchell Brothers have assigned to deponent all right, title and interest of the said Mitchells in and to the said premises occupied by them on and prior to the 13th day of November, 19Q0, from which they have unlawfully been dispossessed, and all their right, title and interest in and to any damage which they have sustained by reason of any proceeding on the part of the plaintiffs and the said Brown and the said sheriff, and that deponent is now the solé owner and possessor of all the interest of the said- Mitchells in and to the said premises formerly occupied by them, being a part of the premises described, in the said complaint.”
The Mitchells had no title of record or otherwise. At best, they were only intruders upon a small part of the premises in question. The alleged assignment by them to McLeod was made after they were evicted, for it is alleged by the moving parties that the Mitchells were in possession and were evicted. Any assignment they may have made might operate as a transfer of a claim for damages, but would not pass to a third party a naked claim to be' restored to possession not founded on any title or claim of title, actual or colorable. We do not consider the allegation of an assignment made after eviction sufficient to authorize the vacating of the *269judgment or the making of McLeod as assignee, a party to the action so as to entitle him to defend the possession as a representative of the Mitchells. By making this motion an inquiry into the nature and origin of the occupation by the Mitchells is invited by the moving parties. We find it to have been that of intruders merely. They have lost the only thing they had, a naked possession not based on any,right or color of right. Whatever other effect their assignment may have, it does not confer the authority to dispute the title and right to possession of the plaintiffs in and to • the land, for as against the real owners that possession is shown to have been wrongful.
Second. As to restoring possession. The court was also right in refusing to restore the moving parties to possession. Without considering the point of the power of the court on a motion made in this action to give possession of the land to strangers to the title, we think the application was properly denied. We cannot escape the conclusion that the appellants were on the land only as squatters. Conceding that they were not removed in the manner provided by law (Code Civ. Proc. § 2232, subd. 4), and disapproving as we do of the methods resorted to for their removal from the land, nevertheless they have for any wrong done them an adequate remedy iu a proper legal action, and under the circumstances of this case as the facts are made to appear in the affidavits, we think the moving parties should be left to pursue that remedy.
The order appealed from should be affirmed, with ten dollars costs and disbursements.
O’Brien, McLaughlin and Hatch, JJ., concurred; Ingraham, J., dissented.